PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/227,329
Filing Date: 3 Aug 2016
Appellant(s): Federal-Mogul Powertrain, LLC



__________________
John D. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/27/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 4-5, 7-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis (US 2007/0191755) in view of Snyder Sr. et al. (US 2002/0185868) and Olsen et al. (US 4,963,700)(all references previously cited).
Regarding claims 1 and 10, Sellis teaches a thermal protective sensor sleeve (12) utilized in combination with a harness sleeve (28) (Sellis, Par. 0025-0027 and Fig. 1), which reads on the limitation of a thermal sleeve for protecting an electronic member connected to a wiring harness (i.e., in combination with a wiring harness configured in electrical communication with a sensor) recited in claims 1 and 10. The sleeve (12) comprises a tube (18) and a positioning device (32) (Sellis, Par. 0027 and Fig. 1), which reads on the limitations of the thermal sleeve comprising a tubular member and a positioning member recited in claims 1 and 10. 

    PNG
    media_image2.png
    607
    1150
    media_image2.png
    Greyscale

Figure 1 of Sellis illustrating the structure of the thermal sleeve
The tube (18) is an elongated tubular shield comprising a bore (20), opposing ends, and a reflective outer layer (24) (Sellis, Par. 0025 and Fig. 1), which reads on the limitations of a tubular member including a circumferentially continuous wall with an inner surface bounding an inner cavity extending along a central axis between open opposite ends and a reflective outer surface recited in claims 1 and 10. 
The positioning device (32) comprises a band (34), a rim (40) and resilient fingers (38), wherein the fingers (38) extend radially inwardly to engage elongated items (Sellis, Par. 0028-0031, Fig. 1, 3, and 4), which reads on the limitations of the positioning member is constructed of a separate piece of material from the tubular member, and has a tubular portion configured to extend along said central axis and at least one resilient flange extending radially inwardly from said tubular portion for abutment with the wiring harness (i.e., to releasable fix said thermal sleeve axially along said wiring harness) recited in claims 1 and 10. The positioning device can be further fixed to the sleeve (12) such as by utilizing fasteners (Sellis, Par. 0027).
Sellis is silent regarding the tubular portion having a plurality of tangs extending radially therefrom and the tangs penetrated in the wall of the tubular member.
Snyder discloses a retainer (44) comprising a ring (54) having projections (58) extending radially outwardly to inhibit rotation between the retainer and coupling housing, and teeth (60) that dig into the surface to inhibit relative rotational between the pipe end and the retainer (Snyder, Par. 0045 and Fig. 3). The retainer is used in a pipe coupling housing (10) (Snyder, Par. 0043-0045). The mechanical pipe coupling does not need to be soldered, brazed, welded, threaded, or adhesively bonded to effect a joint (Snyder, Par. 0018). In addition, Snyder discloses a stop surface extending radially inwardly that engages the pipe (Snyder, Par. 0015). The retainer (44) comprises both teeth (60) and projections (58), wherein the retainer is made of flexible metals or engineering plastics (Snyder, Par. 0045 and Fig. 3). As shown in Figure 3, the projections (58) extend circumferentially and radially to inhibit motion on an adjacent surface. As shown in Figure 3, the teeth (60) extend axially, radially, and circumferentially and dig into an adjacent surface. Therefore given that both the projections and teeth are used on a surface to inhibit motion, one of ordinary skill in the art would understand that such extensions are able to inhibit motion of an adjacent surface.  


    PNG
    media_image3.png
    740
    777
    media_image3.png
    Greyscale

Figure 3 of Snyder illustrating the structure of the retainer
Since both Sellis and Snyder are analogous art as they are both directed towards tubular members having an element that causes interlocking and/or fixation of two separate components on the tubular members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Sellis by incorporating projections on the outer surface of the band as taught by Snyder that press into the tubular member motivated by the expectation of inhibiting the relative rotation between the tubular member and positioning member without the need to be soldered, brazed, welded, threaded, or adhesively bonded.
As such, the band of modified Sellis comprises projections on the outer surface of the band that improve the fixation of the positioning member to the tubular member by pressing into the tubular member to inhibit relative rotation (i.e., flexible projections extending circumferentially and radially), which reads on the limitations of the tubular portion having a plurality of tangs extending radially therefrom, the tangs being fixedly disposed and penetrated in the wall of the tubular member to inhibit relative movement between the tubular member and the positioning member, and at least some of the tangs extend circumferentially relative to the central axis to inhibit relative rotational movement between said tubular member and positioning member recited in claims 1 and 10.
Modified Sellis is silent regarding at least some of the tangs point circumferentially relative to the central axis to inhibit relative rotational movement between the tubular member and said positioning member. 
Olsen discloses a closure assembly for sealing a wire junction (Olsen, col. 3, lines 19-22, Fig. 3 and 4). The assembly comprise interlocking members that have teeth or ridges that project outward (in a circumferential direction) to restrict or inhibit reverse movement and unlocking/opening (i.e., unwrapping/unlocking in a circumferential direction) (Olsen, col. 7, lines 2-48, Fig. 3 and 4). 

    PNG
    media_image4.png
    409
    831
    media_image4.png
    Greyscale

Figures 3 and 4 of Olsen illustrating the closure assembly
Since both modified Sellis and Olsen are both directed towards enclosures for protecting wires, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified some of the projections of modified Sellis to point in the circumferential direction as taught by Olsen motivated by the expectation of inhibiting movement in the circumferential direction between the tube and positioning device. 
As such, the band of modified Sellis comprises some projections pointing in the circumferential direction to inhibit rotational movement, which reads on the limitation of at least some of the tangs extend and point circumferentially relative to the central axis to inhibit relative rotational movement between the tubular member and said positioning member recited in claims 1 and 10.
Alternatively regarding the limitation of “…tangs extend circumferentially relative to the central axis to inhibit relative rotational movement…”, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have understood that in order to prevent the motion of an object (e.g., rotational movement) a counter force in the opposite direction is required. In addition, given that Snyder teaches both teeth and/or projections to inhibit rotation (i.e., inhibit movement) in a circumferential direction, it would have been obvious for one of ordinary skill in the art to have rearranged the projections (e.g., or duplicate and rearrange the duplicated projections) in a circumferential direction to inhibit rotational movement arriving at the claimed invention of claim 1. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Regarding claims 4 and 13, as disclosed above, the projections of modified Sellis extend radially and circumferentially. 
Modified Sellis further teaches that the teeth are engageable circumferentially with the pipe end for preventing movement of the pipe end outwardly from the board (i.e., counter force in the axial direction) (Snyder, Par. 0017 and Fig. 3). Given that Snyder and Olsen also teach teeth, which are similar to the projections in terms of inhibiting motion, it would have been obvious to one of ordinary skill in the art to adjust the extension of some of the projections in a similar fashion of the teeth to dig into and inhibit motion.
As such, some of the projections of modified Sellis extend and point axially, circumferentially, and radially, which reads on the limitations of the tangs extend and point axially relative to said central axis to inhibit relative axial movement of the tubular member away from the positioning member recited in claims 4 and 13.
Alternatively regarding the limitation of “…tangs extend axially relative to the central axis to inhibit relative axial movement…”, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have appreciated that in order to prevent the motion of an object (e.g., axial movement) a counter force in the opposite direction is required. In addition, given that Snyder teaches teeth that extend in an axial direction to engage and dig into the pipe, it would have been obvious for one of ordinary skill in the art to have duplicated and/or rearrange some of the projections to extend in a similar fashion as the teeth in an axially direction to inhibit axial movement arriving at the claimed invention of claims 4 and 13. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Regarding claims 5 and 14, modified Sellis further teaches that the teeth extend radially inwardly and the projections extend radially outwardly (Snyder, Par. 0044-0045 and Fig. 3), which reads on the limitations of the tangs extend at least radially inwardly and radially outwardly from the tubular portion recited in claim 5 and 14. 
Regarding claim 7, modified Sellis teaches that the positioning member can be fabricated from any suitable material including metal (Sellis, Par. 0028). In addition, the sensor sleeve is used as a thermal protection shield, wherein the tube (18) comprises a reflective outer layer (24) that can be aluminum foil to reflect radiant heat (Sellis, Par. 0005 and 0025). Therefore, the positioning member of modified Sellis is fabricated with a reflective layer such as aluminum foil providing thermal protection, which reads on the limitations of the positioning member has a reflective outer surface recited in claim 7.
Regarding claim 8, modified Sellis further teaches that a retainer comprising the ring is made from materials such as engineering plastic (Snyder, Par. 0043, 0046), which reads on the limitations of the tangs are plastic recited in claim 8.

(2) Response to Argument
Appellant’s argument #1
Appellant’s arguments begin on page 4 of the Appeal Brief. On page 5 of the Appeal Brief, Appellant first argues that one or ordinary skill in the art would not be motivated to include the projections of Snyder on the positioning member of Sellis. This is not found persuasive for the following reasons:

Examiner’s Answer #1
Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Snyder provides motivation for the combination such as inhibiting the relative rotation between the tubular member and the positioning member (Snyder, Par. 0043-0045). 
Further, Sellis discusses inhibiting movement (Sellis, Par. 0027), which shows that it is desirable for Sellis to inhibit movement between the tubular member and the positioning member. Snyder also teaches that the tangs are used to restrict movement (Snyder, Par. 0043-0045). As both Sellis and Snyder teach reducing movement, adding the tangs of Snyder would help to further increase the reduction of movement of Sellis. Therefore, both Sellis and Snyder provide motivation for the combination such as further restricting movement.
Appellant’s Argument #2
Secondly, on pages 6-7 of the appeal brief, Appellant argues that Olsen is non-analogous to the claimed invention.
Examiner’s Answer #2
Examiner respectfully disagrees. In response to Appellant's argument that Olsen is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Olsen is in the field of the Appellant's endeavor. Olsen teaches a sleeve (closure) for protecting electronic devices such as wires (Olsen, Abstract, Col. 3 Lines 19-22, Fig.3 and 4). Olsen further teaches means for restricting movement (teeth or ridges) (Olsen, Col. 7 Lines 2-48, Fig. 3 and 4). Appellant's invention is also directed to a sleeve for protecting an electronic member as shown in the instant claim 1. Appellant's invention also comprises means for restricting movement (tangs). While Appellant may have different uses and may solve different problems than Olsen, this does not alone constitute nonanalogous art. As both Olsen and the instant application are directed to sleeves for protecting an electronic member as described above, it is the Examiners position that Olsen is in the same field of endeavor as the Appellant and is thus analogous art.
Appellant’s Argument #3
Thirdly, on pages 7-8 of the Appeal Brief, Appellant argues that one of ordinary skill in the art would not be motivated by Olsen to include tangs that point circumferentially and would penetrate in a wall of the tubular member. This is not found persuasive for the following reasons:
Examiner’s Answer #3
Examiner respectfully disagrees. The grounds of rejection set forth in the previous office action involves modifying the primary reference Sellis to comprise the tangs of Snyder. Snyder teaches tangs that extend radially and penetrate (dig) into an adjacent surface as stated in the previous office action (Snyder, Par. 0043-0045 and Fig. 3). Therefore, Sellis in view of Snyder teach tangs that extend radially and penetrate into the tubular member as required by claim 1. Then, the grounds of rejection further modifies the tangs of modified Sellis which already penetrate the tubular member, to have some of the tangs point circumferentially as taught by Olsen (Olsen, col. 7, lines 2-48, Fig. 3 and 4). Therefore, Sellis in view of Snyder and Olsen teach an embodiment that provides all of the elements of the claimed invention, including tangs extending circumferentially and penetrating the tubular member.
As stated above, Olsen is analogous to the claimed invention. Further, Sellis in view of Snyder and Olsen teach an embodiment that includes each limitation of the claimed invention, including tangs that extend circumferentially and penetrate into the tubular member. Olsen further provides motivation for the modification. Olsen teaches that it would be obvious to one of ordinary skill in the art to include tangs (teeth or ridges) that project outwardly in a circumferential direction motivated by restricting or inhibiting reverse movement (Olsen, Col. 7 Lines 2-48, Fig. 3 and 4). As both Sellis and Snyder  discuss inhibiting movement, it would have been obvious to one of ordinary skill in the art to modify the Tangs of Sellis in view of Snyder that already penetrate into the tubular member, to extend circumferentially. This results in tangs that extend circumferentially and penetrate into the tubular member. Therefore, Sellis in view of Snyder and Olsen render obvious the claimed invention.
Further, an alternative rejection was also given on paragraph 17 of the previous FINAL office action. The alternative rejection does not rely on Olsen to modify the invention of Sellis in view of Snyder. Instead, the alternative rejection states that it would have been obvious to one of ordinary skill in the art to duplicate the tangs (projections) of Sellis in view of Snyder and rearrange them such that they point in multiple different directions including circumferentially. As stated above, Sellis in view of Snyder teach tangs (projections) extending radially to inhibit the movement of the positioning member. Snyder further teaches teeth that point circumferentially to inhibit movement and dig into another member (Snyder, Par. 0043-0045 and Fig. 3). This shows that it is well known to one of ordinary skill in the art to use teeth to point circumferentially to inhibit rotational movement. As established by MPEP 2144.04 VI B/C, the court held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the tangs of Snyder and modify at least some of the tangs to point circumferentially and thus have tangs that dig into the adjacent structure where some tangs point radially and some Tangs point circumferentially. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782             
                                                                                                                                                                                           /Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.